         Case 8:18-cv-01041-GJH Document 178 Filed 06/26/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


  ROBYN KRAVITZ, et al.,                             Civil Action No. 8:18-cv-01041-GJH

                         Plaintiffs,
          v.                                         Hon. George J. Hazel

  U.S. DEPARTMENT OF COMMERCE, et.
  al.,
                  Defendants.



  LA UNIÓN DEL PUEBLO ENTERO, et al.,                 Civil Action No. 8:18-cv-01570-GJH

                        Plaintiffs,
         v.                                          Hon. George J. Hazel

  WILBUR L. ROSS, sued in his official
  capacity as U.S. Secretary of Commerce, et
  al.,

                        Defendants.


                  PLAINTIFFS’ EMERGENCY MOTION
     FOR PRELIMINARY INJUNCTION AND INJUNCTION PENDING APPEAL

       Plaintiffs hereby move for a preliminary injunction and injunction pending appeal to

prevent Defendants from adding a citizenship question to the 2020 Census forms while this

Court and the Fourth Circuit are still reviewing Plaintiffs’ Equal Protection and 42 U.S.C. § 1985

claims. For the reasons described in the accompanying Memorandum of Law, Plaintiffs have

established that (1) they are likely to succeed on the merits of their Equal Protection and § 1985

claims based on the evidence in the trial record and the newly-discovered evidence submitted

with Plaintiffs’ Rule 60(b) motion; (2) will be irreparably harmed absent an injunction because

Defendants have expressed an intent to print Census forms with a citizenship question while the


                                                 1
         Case 8:18-cv-01041-GJH Document 178 Filed 06/26/19 Page 2 of 5



courts are still considering those claims; (3) an injunction would not harm Defendants, because

they can finalize the Census form until October 31 and because the Census Bureau can produce

citizenship data without a citizenship question; and (4) the public interest would not be served by

allowing Defendants to proceed with adding a constitutionally suspect question to the census

form in an effort to moot and thereby prevent a full and fair adjudication of Plaintiffs’ claims.



Dated: June 26, 2019                          Respectfully Submitted,


                                              /s/ Daniel Grant (Bar. No. 19659)
                                              /s/ Denise Hulett

                                              MEXICAN AMERICAN LEGAL DEFENSE
                                              AND EDUCATIONAL FUND
                                              Thomas A. Saenz*
                                              Nina Perales *
                                              Denise Hulett*
                                              Andrea Senteno*
                                              Burth G. López (Bar No. 20461)
                                              Tanya G. Pellegrini*
                                              Julia A. Gomez*

                                              1016 16th Street NW, Suite 100
                                              Washington, DC 20036
                                              Phone: (202) 293-2828
                                              tsaenz@maldef.org
                                              nperales@maldef.org
                                              dhulett@maldef.org
                                              asenteno@maldef.org
                                              blopez@maldef.org
                                              tpellegrini@maldef.org
                                              jgomez@maldef.org

                                              Attorneys for LUPE Plaintiffs

                                              ASIAN AMERICANS ADVANCING JUSTICE |
                                              AAJC
                                              John C. Yang*
                                              Terry Ao Minnis (Bar No. 20547)
                                              Niyati Shah*

                                                 2
Case 8:18-cv-01041-GJH Document 178 Filed 06/26/19 Page 3 of 5




                            1620 L Street, NW, Suite 1050
                            Washington, DC 20036
                            Phone: (202) 815-1098
                            Facsimile: (202) 296-2318
                            jyang@advancingjustice-aajc.org
                            tminnis@advancingjustice-aajc.org
                            nshah@advancingjustice-aajc.org

                            Attorneys for LUPE Plaintiffs


                            COVINGTON & BURLING LLP
                            Shankar Duraiswamy*
                            José E. Arvelo*
                            Dustin Cho*
                            Amee Frodle*
                            Daniel Grant (Bar. No. 19659)
                            Bianca Nunes*
                            Tina M. Thomas*

                            One CityCenter
                            850 Tenth Street, NW
                            Washington, D.C. 20001-4956
                            Tel: (202) 662-6000
                            Fax: (202) 662-6302
                            dgrant@cov.com
                            sduraiswamy@cov.com
                            jarvelo@cov.com
                            dcho@cov.com
                            afrodle@cov.com
                            bnunes@cov.com
                            tthomas@cov.com

                            P. Benjamin Duke*
                            The New York Times Building
                            620 Eighth Avenue
                            New York, NY 10018-1405
                            Tel: (212) 8411000
                            Fax: (212) 841-1010
                            pbduke@cov.com

                            Lawrence A. Hobel*
                            Karun Tilak*
                            Salesforce Tower, 415 Mission Street
                            San Francisco, CA 94105-2533

                               3
Case 8:18-cv-01041-GJH Document 178 Filed 06/26/19 Page 4 of 5



                            Tel: (415) 591-6000
                            Fax: (415) 591-6091
                            lhobel@cov.com
                            ktilak@cov.com

                            Attorneys for Kravitz Plaintiffs

                            *Admitted pro hac vice




                               4
         Case 8:18-cv-01041-GJH Document 178 Filed 06/26/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I certify that on this 26th day of June 2019, I caused a copy of the foregoing document
and all accompanying filings to be sent to all parties receiving CM/ECF notices in this case.


                                               By: /s/ Daniel Grant
                                                   Daniel T. Grant




                                                5
